UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-7015


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

WILLIAM HENRY MOORE, JR.,

                  Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.   Jerome B. Friedman,
District Judge. (4:00-cr-00016-JBF-2)


Submitted:    October 9, 2008                 Decided:   November 7, 2008


Before NIEMEYER, MICHAEL, and TRAXLER, Circuit Judges.


Remanded by unpublished per curiam opinion.


William Henry Moore, Jr., Appellant Pro Se.  Scott W. Putney,
Assistant United States Attorney, Newport News, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           William Henry Moore, Jr., seeks to appeal the district

court’s order denying his motion for reduction of sentence under

18 U.S.C.A. § 3582 (West 2000 & Supp. 2008).               In criminal cases,

the defendant must file the notice of appeal within ten days

after the entry of judgment.              Fed. R. App. P. 4(b)(1)(A); see

United States v. Alvarez, 210 F.3d 309, 310 (5th Cir. 2000)

(holding that § 3582 proceeding is criminal in nature and ten-

day appeal period applies).              With or without a motion, upon a

showing of excusable neglect or good cause, the district court

may grant an extension of up to thirty days to file a notice of

appeal.    Fed. R. App. P. 4(b)(4); United States v. Reyes, 759

F.2d 351, 353 (4th Cir. 1985).

           The    district      court     entered   its   order    denying   the

motion for reduction of sentence on April 25, 2008.                 Moore filed

the notice of appeal on May 13, 2008, * after the ten-day period

expired   but    within   the    thirty-day      excusable   neglect      period.

Because   the    notice   of    appeal    was   filed   within    the   excusable

neglect period, we remand the case to the district court for the

court to determine whether Moore has shown excusable neglect or

     *
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).



                                          2
good cause warranting an extension of the ten-day appeal period.

The record, as supplemented, will then be returned to this court

for further consideration.

                                                        REMANDED




                               3